Title: To George Washington from Nicholas Cooke, 26 September 1775
From: Cooke, Nicholas
To: Washington, George



Sir,
Providence September 26th 1775

In Consequence of your Letter of the 18th instant we have sent out our small armed Vessel with Orders to Capt. Whipple to relinquish the Voyage to Bermuda, and to prolong his Cruize for the Packet to the Sixth Day of October.
Agreeable to your Advice I have communicated the proposed Adventure to Bayonne to the Congress, and most heartily wish it may be pursued, as the Ability and Integrity of Du Ville are perfectly relied upon here. The following Extract from Govr Trumbull’s Letter to me of the 18th instant will inform you of his Sentiments respecting the Enterprize, and of his Reasons for declining to take a Part in it. “In mine of the 11th instt in Answer to your esteemed Favour of the 9th I acquainted you with my Purpose to lay your Letter before my Council on Thursday the 14th which I did. They approve your Proposition; the Way appears to them promising. At the same Time we have advanced Money so largely for that Article, and have great Reason to expect a Supply in a similar Method, that they judge it not expedient for us to proceed further at this Time. It is an Article that requires our Attention, and wish every Method that appears probable to obtain it may be pursued. I hope General Washington will hearken to your Application, and suitably encourage and promote your generous Design.”
The Time for which the combined Army was inlisted being nearly expired it is of great Importance to provide some Method for reinlisting them in order to keep up a sufficient Force to restrain the Enemy during the Winter, and to take the Field in the Spring. My anxious Concern on this Head, which appears to me to be of the last Importance, will excuse my suggesting to you the Necessity of giving it the earliest Attention, as I greatly fear Difficulties may arise which will require Time to obviate. And I can safely assure you of the Concurrence of this Colony in every prudent Measure for the effecting this most essential

Point. I am with great Truth and Respect, Sir, Your Excellency’s most humble and most obedient Servant

Nichols Cooke


P.S. Since the Sailing of the small Vessel I observe in the New-York Paper that a Packet is arrived there from Falmouth which I take to be the same that Capt. Whipple was sent after. If so the Opportunity is lost; but by extending his Cruize a little longer he may have a Chance for the August Packets.

